Citation Nr: 0700277	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cataracts.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
osteoporosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
August 1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 RO decision.  In May 2006, the 
veteran testified before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required of him.


REMAND

The veteran asserts that his present cataract condition and 
osteoporosis are due to VA prescribed medication for asthma.  
Specifically, the veteran testified in May 2006 that he has 
been taking VA prescribed Prednisone since the late 1980s or 
early 1990s and was never properly informed by VA of known 
side affects, to include cataracts and osteoporosis.  He 
testified that his asthma is presently out of control and he 
is addicted to the steroid medication.  He added that had he 
known about the problems associated with Prednisone, he would 
have asked for some other type of medication.

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002); see also VAOPGCPREC 40-97.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1),(2).

The evidence in this case includes VA examination reports 
dated in March 2004 and April 2004 that contain the 
examiners' opinions that the veteran's Prednisone use for 
asthma is as likely as not related to his osteoporosis and 
cataract, OS (left eye).  However, there is presently 
insufficient competent evidence as to whether the proximate 
cause of these disabilities, i.e., the prescribed Prednisone, 
involved carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department, or involved an event not reasonably 
foreseeable.  Medical evidence that addresses these missing 
elements is essential in making an informed decision in this 
case.

Accordingly, addendum opinions must be requested from the 
2004 VA examiner's that address the remaining elements 
necessary to establish compensation under 38 U.S.C.A. § 1151.  
If and only if such opinions cannot be obtained, the veteran 
should be afforded new VA examinations to address these 
questions.  

Also, the record contains a private medical report from 
Norman K. Imes, M.D., of Northwest Medical Center in 
Oklahoma, City, Oklahoma, dated in April 1985 noting that the 
veteran had severe asthma and had been placed on all standard 
medications for asthma, to include oral and inhaled 
corticosteroids.  In view of this and a February 1986 VA 
outpatient record noting that the veteran had an eight year 
history of adult onset asthma, it appears that there are 
additional medical records that have not yet been obtained.  
These records are important in determining when the veteran 
began taking steroids and who prescribed them.  Accordingly, 
an attempt must be made to obtain all outstanding pertinent 
private medical records from the late 1970s and 1980s.  

Accordingly, the case is REMANDED for the following actions:

1.  Seek to obtain outstanding records of 
private treatment for the veteran's asthma 
from the late 1970s to mid 1980s, to 
include all treatment that the veteran 
received at Northwest  Medical Center in 
Oklahoma, City, Oklahoma.  

2.  The claims file should thereafter be 
returned to the examiners who conducted 
the March 2004 orthopedic and April 2004 
eye examinations, and request that they 
indicate, respectively, whether the 
veteran's osteoporosis and cataracts, OS, 
were caused by carelessness, negligence, 
lack of proper skill, error in judgment or 
similar instance of fault on the part of 
VA in prescribing Prednisone to the 
veteran.  In addressing this question, the 
examiner should opine whether VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider in prescribing Prednisone to 
treat the veteran's asthma in the 1980s 
and in continuing such treatment, or, that 
the steroids were prescribed without the 
veteran's consent.  In determining events 
not reasonably foreseeable, the examiner 
should discuss whether or not osteoporosis 
and cataracts were considered by a 
reasonable healthcare provider to be 
ordinary risks of prescribing Prednisone.  
If such risks were known, the examiner 
should discuss whether they are the type 
of risk that a reasonable health care 
provider would have disclosed to the 
veteran. 

If, and only if, the examiners who 
conducted the March 2004 and April 2004 
examinations are not available, then the 
RO should schedule the veteran for 
appropriate VA examinations to obtain the 
opinions requested above.  The claims 
folder must be made available to the 
examiners.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should readjudicate the claims.  If either 
decision remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case and the 
appropriate opportunity to respond. 
Thereafter, the case should be returned to 
the Board for further appellate review, as 
appropriate.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The RO should treat the claims expeditiously.  Claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


